Citation Nr: 0432020	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  02-16 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for T12 myelopathy with 
bowel and bladder paralysis due to intervertebral disc 
syndrome.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1986 to June 1988.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2001 rating 
decision by the Montgomery Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In July 2002, the veteran testified before a Decision Review 
Officer (DRO); a transcript of that hearing is of record.  In 
August 2004, the veteran testified at a Travel Board hearing 
before the undersigned; a transcript of that hearing is of 
record. 


FINDINGS OF FACT

1.  In a December 1994 decision, the Board denied a claim of 
service connection for T12 myelopathy with bowel and bladder 
paralysis due to intervertebral disc syndrome, holding it was 
not shown to be related to service.   That claim is now 
final.

2.  Evidence added to the record since the December 1994 
decision bears directly and substantially on whether the 
veteran's claim is related to service, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for T12 myelopathy with bowel and bladder 
paralysis due to intervertebral disc syndrome may be 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  However, as the decision below 
constitutes a full grant of the portion of the claim being 
addressed, the appellant is not prejudiced by Board review at 
this point.

Although the RO found that new and material evidence had been 
not been received and did not reopen the claim, the Board 
must make a de novo determination on the issue of whether new 
and material evidence has been submitted sufficient to reopen 
a finally disallowed claim.  See Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  

II.	Factual Basis

Evidence of record in December 1994

A May 1984 enlistment record for the Alabama Army National 
Guard noted a fall from a ladder that resulted in a back 
injury at the age of 16.  

The veteran's service medical records (SMRs) include a 
prescreening enlistment record that noted a prior back 
injury.  However, his March 1985 enlistment examination is 
negative for any complaints, treatment, or diagnoses of any 
back injury or disorder.  A June 1986 record reflects that a 
spinal tap was performed and was within normal limits.  An 
undated record shows that a needle was inserted into the 
veteran's spinal column to withdraw fluid for testing.  The 
veteran was diagnosed with muscle contraction headaches, 
exacerbated bowel movements, and spinal headaches.  It was 
noted that he had an operative procedures at an Epidural 
Blood Patch Clinic in June 1986.  No complications were 
noted.  A July 1986 record noted that the spinal tap was 
performed due to headaches and that the results were 
negative.   

A record dated in March 1988 reflects that the veteran 
reported that he had hurt his back three weeks earlier while 
lifting his car from a ditch.   He reported that he had no 
previous history of back problems.  He was in no apparent 
distress.  He moved slowly and no spasms or tenderness were 
detected.  Negative straight leg raising on the right was 
noted, but positive straight leg raising was noted at 45 
degrees on the left.  Deep tendon reflexes were 2+ and equal.  
He was discharged to full duty.  There is no separation 
examination report in the claim file. 

Numerous statements by the veteran and his wife indicate that 
he was paralyzed for an hour and a half after the operational 
procedure was performed at an Epidural Blood Patch Clinic in 
June 1986 (as noted in his SMR's).

Treatment records from Cullman Medical Center dated in April 
1990 show that the veteran was seen for lower back pain and a 
possible ruptured disc was noted.  He was diagnosed with an 
acute lumbar strain and was referred to a VA hospital.  

Treatment records from VA Medical Center (VAMC) in 
Birmingham, Alabama show that in April 1990 the veteran had 
complaints of low back pain and lower extremity weakness and 
numbness.  He was diagnosed with a muscle strain and sent 
home for strict bed rest.  At home the pain was electrical in 
quality, shooting down the right lower extremity.  He felt 
something pop in his back and had excruciating pain and 
weakness in both legs.  A lumbar myelogram and computed 
tomography scan which was originally read as normal was later 
noted to show a complete block at L1.  He underwent a 
laminectomy in April 1990. A large ruptured disc was found 
anterior to the cord at the T-12/L1 level causing severe cord 
compression.  The disc was removed and the spinal cord was 
noted to be in a more normal position.  Post operatively he 
had returned function proximately in his right lower 
extremity and actually gained antigravity in his iliopsoas, 
abductors, and quadceps on the right.  He continued to only 
have trace movement of his left iliopsoas and abductors.  He 
continued to have no movement in his feet.  Pinprick level 
remained at the L3 on the left side and improved on the right 
down to the L5 level with some sacral sparring.  He was 
placed in a long thoracic brace which he was required to wear 
while up because of instability at the T12/L1 level due to 
facet disruption during surgery.   

April 1990 treatment records from VAMC in Memphis, Tennessee 
show that the veteran was transferred there for 
rehabilitation.  He required a wheelchair for transportation.  
Epididymitis developed and he was placed on in and out 
catheterization.  

In May 1992, the Board remanded the claim for further 
development.  In January 1993, the Board again remanded the 
case for further development.   

In April 1993 after further development, the RO continued the 
denial of service connection.  

Correspondence to the veteran in February 1994 indicated that 
a medical expert would undertake additional inquiries 
concerning the medical question involved in the case.  
However, this correspondence was returned as undeliverable 
and the record reflects that the RO sent this letter to the 
wrong address.  

In correspondence dated in March 1994, the veteran notified 
VA of a change of address.

In March 1994 an independent medical expert (IME), opined 
that a lumbar puncture (and by analogy, placing a needle 
almost as deeply in the back to inject blood into the 
epidural space) actually could cause a ruptured disc.  
Although rare, this complication has been reported.  The 
needle could go too far penetrating the disc space, 
lacerating the annulus fibrosis (the tough tissue holding the 
disc in place) and allow a rupture to occur.  He further 
opined that the above mentioned did not occur in this case 
because the ruptured disc was between the T12 and L1, which 
is well above the spinal level at which a needle would be 
inserted for either a spinal tap or an epidural blood patch.  
He continued that had a needle been so far off course as to 
hit the disc at this level, it would also have penetrated the 
spinal cord at that level, resulting in the immediate onset 
of the neurological catastrophe that in fact did not occur 
here until 4 years later.  He concluded that the spinal tap 
and subsequent blood patch had nothing to do with the rupture 
of an intervertebral disc and the occurrence of paraplegia.  

Correspondence dated in April 1994 indicated that a tort 
claim was filed against the Government by the veteran 
alleging negligence by the medical staff at Birmingham VAMC 
in April 1990.  The veteran alleged personal injury from the 
delay in performing decompressive disc surgery in a timely 
manner resulting in paraplegia.  The claim was settled for a 
substantial amount of money.  

Evidence of record since December 1994

In a statement received in January 1995 the veteran indicated 
that he never received notification of his claims file being 
forwarded and reviewed by an IME and he did not receive a 
copy of the IME.  The record shows that the notification and 
the IME opinion were sent to the wrong address. 

Additional records from VAMC in Birmingham dated in April 
1990 were submitted showing that an emergency iohexol 
myelogram was performed.  Following a lumbar spinal puncture, 
clear and colorless samples of cerebrospinal fluid were 
obtained for analysis, and nonionic contrast media was 
instilled into the lumbar subarachnoid.  Lateral and oblique 
radiographs did not demonstrate any significant abnormality 
except for very mild ventral extradural defect at the L4-L5 
level.  Normal bilateral filling of the lower lumbar and 
upper sacral nerve root sleeve was seen.  There was no 
evidence of obstruction to the cephalad flow of the contrast 
material to the thoracolumbar junction.  Subsequently, a 
magnetic resonance imaging (MRI) confirmed the myelogram in 
that there was a ruptured disc at the T12-L1 level with cord 
compression.  A T12-L1 complete laminectomy was indicated.  
Procedural notes show that an 18 gauge spinal needle was 
placed one level above the previous lumbar puncture site.  On 
the x-rays, this site was felt to be the L1-L2 interspace.  
An x-ray was taken confirming the needle at the T12-L1 
interspace.  

Correspondence dated April 1995 showed that original medical 
records were lost between the veteran's transfer from 
Birmingham to Memphis.  

In September 1998, the veteran submitted a copy of the 
settlement of his tort claim for negligence against VA that 
was signed in February 1994.   

Testimony from a July 2002 DRO hearing, correspondence 
received in February 2004 from the veteran's former spouse, 
and testimony from the August 2004 Travel Board hearing is 
repetitive of the above-mentioned facts.   

III.	Criteria and Analysis

In December 1994 the Board denied the veteran's claim based 
on the independent medical expert's opinion.  The veteran did 
not appeal that determination, and it became final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  Under 38 C.F.R. § 
3.156(a), "new and material evidence" means evidence not 
previously submitted to agency decision makers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
Accordingly, it does not apply in the instant case.  66 Fed. 
Reg. 45620-45630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)].

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board finds that the evidence received since December 
1994 is new, as it was not previously of record.  Since it 
contributes to a more complete picture of the claimed 
disability, and might impact on the question of whether such 
disorder is related to service, it is material to the matter 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  As it is 
both new and material, the claim may be reopened. 


ORDER

The appeal to reopen a claim of service connection for T12 
myelopathy with bowel and bladder paralysis due to 
intervertebral disc syndrome is granted.


REMAND

The evidence of record shows that a tort claim was filed 
against the Government by the veteran alleging negligence by 
the medical staff at Birmingham VAMC in April 1990.  He 
alleged personal injury from the delay in performing 
decompressive disc surgery in a timely manner resulting in 
paraplegia.  The claim was settled in February 1994 for a 
substantial amount of money.  However, the evidence of record 
does not include complete records, including relevant medical 
records that were used in making the determination to settle 
this claim.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Pursuant to the VCAA, VA must obtain and associate with the 
claims file copies of the records regarding his settlement, 
including the medical records upon which any decision was 
based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(2)(2004).

It appears that there are pertinent outstanding medical 
records.  Although correspondence dated in April 1995 from 
the Chief Medical Administration Service indicated that 
original records were lost between Birmingham and Memphis, 
all copies of any related records must be obtained.  
Additionally, as more than 10 years have passed since the 
date of the last treatment record in the claims file (March 
1993), further development is indicated to obtain a more 
accurate disability picture.  

In a statement received in January 1995 the veteran indicated 
that he never received notification of his claims file being 
forwarded and reviewed by an IME and he did not receive a 
copy of the IME.  The record shows that the notification and 
the IME opinion were sent to the wrong address.  He claims 
that had he been notified he would have submitted additional 
medical evidence at that time.  He subsequently has submitted 
additional relevant evidence and, as further development is 
necessary to create a more accurate disability picture, a VA 
examination is indicated when the record is complete. 

And while the veteran has been provided some notice of the 
Veterans claims Assistance Act of 2000 (VCAA), in a letter in 
August 2004, it does not appear that the notice was in 
accordance with all applicable guidelines.  He was not 
advised to submit everything in his possession pertinent to 
his claim.  Since this case is being remanded for additional 
development the RO must take this opportunity to correct this 
procedural defect.  

The IME, which was the primary basis for the 1994 Board 
denial, indicates that there was an interval of 4 years 
between the spinal tap procedure and the onset of paraplegia.  
In fact, there was a 2 year interval.  Further, the evidence 
is not clear as to what level of the spine the procedure was 
performed, and the IME opinion that the spinal procedure did 
not cause paraplegia appears to be based on the belief that 
the procedure was performed at a specific level of the spine.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be provided 
notice of the VCAA that is in full 
compliance with the statutes, 
implementing regulations, and precedent 
interpretative decisions of the United 
States Court of Appeals for Veterans 
Claims.  He must specifically be 
advised to submit everything in his 
possession pertinent to the claim.  He 
and his representative should be given 
an appropriate opportunity to respond.  

2.  The RO must arrange for exhaustive 
development to obtain complete records 
of any treatment/examination the veteran 
received for his claimed disability 
since his discharge from service 
including, in particular, all records 
considered with respect to the Federal 
Tort Claim settlement.  

3.  The RO should arrange for a VA 
neurologic examination to ascertain the 
etiology of the veteran's T12 
myelopathy with bowel and bladder 
paralysis due to intervertebral disc 
syndrome.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
neurologist must provide an opinion as 
to the etiology of the veteran's 
paraplegia, and an opinion as to 
whether it is at least likely as not 
that the veteran's paraplegia is 
related to his service.  The examiner 
must provide a detailed rationale for 
all opinions given, and must reconcile 
his or her opinion with those already 
of record.   

		
4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  
 

	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



